UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-25765 CHINA FORESTRY, INC. (Exact name of registrant as specified in its charter) Nevada 87-0429748 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) Room 517, No. 18 Building Nangangjizhong District, High-Tech Development Zone Harbin, Heilongjiang Province, The People’s Republic of China (011) (86) 0451-87011257 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12 (g) of the Act:Common Stock, $0.001 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x Aggregate market value of the voting and non-voting common stock of the registrant held by non-affiliates of the registrant at December 31, 2009, computed by reference to the last reported sale price of $0.05 per share on June 30, 2009:$1,874,313. Number of common shares outstanding at March 31, 2010: 56,000,000 2 TABLE OF CONTENTS PART I Item 1. Business 4 Item 2. Properties 14 Item 3. Legal Proceedings 15 Item 4. Removed and Reserved 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 21 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A. Controls and Procedures 34 Item 9B. Other Information 35 PART III Item 10. Directors, Executive Officers and Corporate Governance 35 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships, Related Transactions and Director Independence 41 Item 14. Principal Accounting Fees and Services 41 PART IV Item 15. Exhibits, Financial Statement Schedules 42 Signatures 43 3 PART I Item 1. Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, and "China Forestry" mean China Forestry, Inc. and all of our subsidiaries, unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview History of Our Company Patriot Investment Corporation, a Nevada corporation (“Patriot”), was originally incorporated on January 13, 1986.It has not had active business operations since inception and was considered a development stage company.In 1993, Patriot entered into an agreement with Bradley S. Shepherd in which Mr. Shepherd agreed to become an officer and director and use his best efforts to organize and update our books and records and to seek business opportunities for acquisition or participation. On June 26, 2007, Patriot Investment Corporation simultaneously entered into, and closed, a Share Exchange Agreement (the “Exchange Agreement”) by and among the Company, Harbin SenRun Forestry Development Co., Ltd., a corporation organized and existing under the laws of the People’s Republic of China (“Harbin SenRun”), Bradley Shepherd, the President and majority shareholder of the Company (“Shepherd”), Everwin Development Ltd., a corporation organized under the laws of the British Virgin Islands (“Everwin”), and beneficial owner of 100% of the share capital of Jin Yuan Global Limited, Jin Yuan Global Limited, a corporation organized under the laws of the Hong Kong SAR of the People’s Republic of China (“Hong Kong Jin Yuan”), and the Jin Yuan Global Limited Trust, a Hong Kong trust created pursuant to a Declaration of Trust and a Trust and Indemnity Agreement dated March 10, 2007 (the “Jin Yuan Global Limited Trust”) (Everwin, Hong Kong Jin Yuan and the Jin Yuan Global Limited Trust being hereinafter referred to as the “SenRun Shareholders”).At the closing of the share exchange transaction contemplated under the Exchange Agreement (the “Share Exchange”), Everwin transferred all of its share capital of Hong Kong Jin Yuan together with the sum of $610,000 in cash, plus $25,000 inproceeds of a cash deposit that was retained by the Company, to the Company in exchange for an aggregate of 10,000,000 shares of Series A Convertible Preferred Stock, which preferred shares are convertible into 47,530,000 shares of common stock of the Company, thus causing Hong Kong Jin Yuan to become a wholly-owned subsidiary of the Company and Harbin SenRun to become an indirect wholly-owned subsidiary of the Company. 4 In addition, pursuant to the terms and conditions of the Exchange Agreement: Ÿ On the Closing Date, the Company declared a cash dividend to the holders of its common stock in an amount equal to $ 0.01227 per share to holders of record on July 6, 2007, representing the cash payment received from Everwin less the outstanding liabilities of the Company which were to be paid off before the cash dividend was made. Ÿ After the dividend payment date on July 16, 2007, Shepherd exchanged 44,751,500 of his shares of common stock of the Company for 221,500 shares of common stock of the Registrant, and Todd Gee exchanged 100,000 of his shares for 100,000 shares of common stock, with Mr. Shepherd ending up owning 507,500 shares of common stock and Mr. Gee ending up owning 100,000 shares of common stock. Ÿ Following Shepherd’s exchange of shares, Everwin converted its Series A Convertible Preferred Stock into 47,530,000 shares of common stock. Ÿ Demand and piggy-back registration rights were granted to Everwin and piggy-back registration rights were granted to Messrs. Shepherd and Gee with respect to shares of the Company’s restricted common stock acquired by them following the closing. Ÿ Everwin agreed for a period of one year following the closing that it will not cause or permit the Company to effect any reverse stock splits or register more than 6,000,000 shares of the Company’s common stock pursuant to a registration statement on Form S-8. Ÿ On the Closing Date, the current officers of the Company resigned from such positions and the persons designed by Everwin were appointed as the officers of the Company, notably Chunman Zhang as CEO, CFO and Treasurer and Degong Han as President and Secretary, and Todd Gee resigned as a director of the Company and a person designated by Everwin was appointed to fill the vacancy created by such resignation, notably Man Ha. Ÿ On the Closing Date, Shepherd resigned from his position as a director effective upon the expiration of the ten day notice period required by Rule 14f-1, at which time two persons designated by Everwin were appointed as directors of the Company, notably Degong Han and Kunlun Wang. Ÿ On the Closing Date, the Company paid and satisfied all of its “liabilities” as such term is defined by U.S. GAAP as of the closing. Ÿ On October 8, 2007, the Company announced the dismissal of Chunman Zhang from the offices of Chief Executive Officer, Chief Financial Officer and Treasurer, and the appointment of Yuan Tian as the Chief Executive Officer and Director and Man Ha as the Chief Financial Officer and Treasurer of the Company. As of the date of the Exchange Agreement there were no material relationships between the Company or any of its affiliates and Everwin and the SenRun Shareholders, other than in respect of the Exchange Agreement. The foregoing description of the Exchange Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Exchange Agreement, which is filed as Exhibit 2.1 to a Form 8-K filed with the Commission on July 2, 2007, and is incorporated herein by reference. We are a Nevada corporation. We are a fully-reporting 1934 Act company, with our common stock quoted on the Over the Counter Bulletin Board (OTCBB). 5 Everwin’s Acquisition of Hong Kong Jin Yuan; the Share Exchange During January 2007, Mr. Degong Han, a citizen and resident of the People’s Republic of China and the majority shareholder of Harbin SenRun (“Han”), contributed 51% of the equity ownership of Harbin SenRun to Hong Kong Jin Yuan. Later, during March 2007, Han, who owned the remaining 49% equity interest in Harbin SenRun, executed the Jin Yuan Global Limited Trust, and transferred his ownership interest in trust and he became Trustee of the Trust. Simultaneously, the Trustee assigned to Hong Kong Jin Yuan the beneficial ownership interest inthe Trust’s 49% ownership interest in Harbin SenRun. As a result of these transactions, Hong Kong Jin Yuan became the beneficial owner of a 100% interest in Harbin SenRun. During May 2007, Everwin acquired 100% of the equity interest in Hong Kong Jin Yuan in exchange for shares of capital stock to be issued in the future by Everwin to the shareholders of Hong Kong Jin Yuan. As a result of these transactions, Everwin owns 100% of the equity interest in Hong Kong Jin Yuan, which, as mentioned above, owns 100% of the equity interest in Harbin SenRun. Mr. Man Ha, Chief Financial Officer of China Forestry, Inc., is the sole director, secretary and sole shareholder of Everwin. Pursuant to the Share Exchange, 100% of the equity interest in Hong Kong Jin Yuan was contributed to the Company, together with $610,000 in cash, plus $25,000 in proceeds of a cash deposit that was retained by the Company, which made Hong Kong Jin Yuan a wholly owned subsidiary of the Company, and Harbin SenRun a wholly owned indirect subsidiary of the Company. Organizational Charts Set forth below is an organization chart of the entities that existed prior to the Share Exchange and contribution of 100% of the share capital of Hong Kong Jin Yuan by Everwin to Patriot, and an organizational chart showing the entities that existed after the Share Exchange and contribution of 100% of the share capital of Hong Kong Jin Yuan by Everwin to Patriot. Before Share Exchange 6 After Share Exchange Share Exchange The Share Exchange. On June 26, 2007, the Company entered into the Exchange Agreement with Harbin SenRun, Shepherd, and the SenRun Shareholders. Upon closing of the Share Exchange on June 26, 2007, Everwin delivered 100% of the share capital in Hong Kong Jin Yuan to the Company together with $610,000 in cash, plus $25,000 in proceeds of a cash deposit that was retained by the Company, in exchange for 10,000,000 shares of Series A Convertible Preferred Stock of the Company which are convertible into 47,530,000 shares of common stock of the Company, resulting in Hong Kong Jin Yuan becoming a wholly-owned subsidiary of the Company, and Harbin SenRun becoming an indirect wholly-owned subsidiary of the Company. Each share of Series A Convertible Preferred Stock is entitled to 4.753 votes and is convertible into 4.753 shares of common stock of the Company. As a result, 47,000,000 shares of the Company’s common stock were outstanding immediately prior to the closing of the Share Exchange, and, after giving effect to the cancellation and exchange of shares, and the conversion of the Series A Convertible Preferred Stock to common stock, 50,000,000 shares of the Company’s common stock will be outstanding after the closing of the Share Exchange. Of these shares, 1,862,500 shares of common stock represent the Company’s “float” prior to and after the Share Exchange. The 10,000,000 shares of Series A Common Stock and the 47,530,000 shares of common stock into which they are convertible were issued in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act of 1933, as amended (the “Securities Act”). The 1,862,500 shares of common stock in the Company’s float will continue to represent the shares of the Company’s common stock held for resale without further registration by the holders thereof. Neither the Company nor Everwin had any options or warrants to purchase shares of capital stock outstanding immediately prior to or following the Share Exchange. 7 Prior to the announcement by the Company relating to the entry into the Share Exchange, there were no material relationships between the Company, Everwin, Hong Kong Jin Yuan or Harbin SenRun, or any of their respective affiliates, directors or officers, or any associates of their respective officers or directors. Changes Resulting from the Share Exchange. The Company has been carrying on Harbin SenRun’s business as its sole line of business. The Company relocated its executive offices to Room 517, No. 18 Building, Nangangjizhoing District, Hi-Tech Development Zone, Harbin, Heilongjiang, People’s Republic of China, and its telephone number is 86-0451-87011257. Changes to the Officers and Board of Directors: At closing, the former officers of the Company resigned from such positions and the persons designated by Everwin were appointed to the following offices by Everwin, Chunman Zhang as CEO, CFO and Treasurer, and Degong Han as President and Secretary, were designated as officers of the Company.In addition, at closing Todd Gee resigned as a director of the Company and Man Ha was appointed to fill the vacancy created by such resignation. Further, Bradley Shepherd resigned from his position as a director effective July 6, 2007, at which time the board increased and Kunlun Wang and Degong Han were appointed directors.As mentioned above, on October 8, 2007, the Company announced the dismissal of Chunman Zhang from all of his offices, and the appointment of Yuan Tian to the position of Chief Executive Officer and Man Ha to the position of Chief Financial Officer and Treasurer. Description of the Company Overview The Company was originally incorporated in Nevada on January 13, 1986. Since inception, it has not had active business operations and was considered a development stage company. In 1993, the Registrant entered into an agreement with Bradley S. Shepherd in which Mr. Shepherd agreed to become an officer and director and use his best efforts to organize and update the Company’s books and records and to seek business opportunities for acquisition or participation. The acquisition of the share capital of Hong Kong Jin Yuan was such an opportunity. As a result of the Share Exchange, Hong Kong Jin Yuan became a wholly-owned subsidiary of the Company, Harbin SenRun became an indirect wholly-owned subsidiary of the Company, and the Company succeeded to the business of Harbin SenRun Forestry Development Co., Ltd., a producer of forest products with approximately 1,561 hectares of State forest assets located mainly over the Small Xing An Mountains, Jin Yin County, and the Harbin Wu Chang District of Heilongjiang Province of Northern China. Harbin SenRun was founded in 2004.It currently has a workforce of 8 full time employees, mainly in sales, administration and in supporting services. It recruits temporary part-time workers to carry out felling, cutting and forestry plantation and protection. Harbin SenRun engages in the business of conserving and managing forests and forest lands to provide a sustained supply of forest products, forest conditions, and other forest values desired by its position as a forest user. Its primary operations are felling trees and selling the logs. 8 Philosophy & Values Since its inception, Harbin SenRun’s founders and management team have been committed to the philosophy of “the forest as an independent ecosystem,” and believe this focus will continue to help Harbin SenRun grow and develop as a strong and lasting enterprise. Holding true to its values, Harbin SenRun treats the forest as a renewable resource, a sustainable resource, a storable resource, and a beneficial resource, yielding economic benefits, ecosystem benefits and social benefits. Management notes that the China forest products market grew by 13.68% in 2008 to reach a value of RMB 1,330 billion. Description of Our Business All references to the “Company,” “we,” “our” and “us” for periods prior to the closing of the Share Exchange refer to Harbin SenRun, and references to the “Company,” “we,” “our” and “us” for periods subsequent to the closing of the Share Exchange and Stock Purchase refer to the Registrant and its subsidiaries. Company Overview Forestry Our forestry business manages 1,561 hectares of private commercial forestland in Heilongjiang Province, the People’s Republic of China. We have the right to use all of those hectares pursuant to a usage lease for a term of years from the provincial government. Our forest lands are as follows: 1. Ping Yang He Forestry Center – The forest land locates near Small Xing An Mountains, Jin Yin County, Heilongjiang Province, with a total of 191 hectares. We have the woodland use right up to February 9, 2074. 2. Jin Lien Forestry Center – The forest land locates near Harbin Wu Chang District of Heilongjiang Province, with a total of 571 hectares. We have the woodland use right up to September 8, 2056. 3. Wei Xing Forestry Center – The forest land locates near Harbin Wu Chang District of Heilongjiang Province, with a total of 555 hectares. We have the woodland use right up to August 30, 2056. 4. Mao Lin Forestry Center – The forest land locates near Harbin Wu Change District of Heilongjiang Province, with a total of 244 hectares. We have the woodland use right up to December 1, 2056 What we do We grow and harvest trees, felling them and selling the logs to commercial customers. After harvest, we typically plant seedlings to reforest the harvested areas using the most effective regeneration method for the site and species. We monitor and care for the new trees as they grow to maturity. We seek to sustain and maximize the timber supply from our forestlands, while keeping the health of our environment a key priority. 9 The goal of our business is to maximize return by selling logs and stumpage to commercial customers.We focus on solid softwood and seek to improve forest productivity and returns, while managing the forests on a sustainable basis to meet both customer and public expectations. How much we sell There are no sales to customers in 2008 or 2009. Where we are headed Our strategies for achieving success include: Ÿ managing forests on a sustainable basis to meet customer and public expectations Ÿ reducing the time it takes to realize returns by practicing intensive forest management and focusing on the most advantageous markets Ÿ building long term relationships with our customers who rely on a consistent supply of high quality raw material Ÿ continuously reviewing our portfolio to create the greatest value for the company 10 Sales by Product Category The Company sells logs, which is its sole product category at present; the log sales were $0 for the fiscal year ended December 31, 2009. The Market for Logs The World Log Market Many countries in the world are starting programs to protect their domestic forest industries, reduce illegal logging, protect deforestation, all of which reduces supply. The reduction of supply has lead to increasing log prices in the world market, and this trend has continued over the last several years. The Log Market in China According to the International Tropical Timber Organization (“ITTO”), which was established in 1986 under the auspices of the United Nations, in 2008, China’s wood industry was strongly impacted by the international financial crisis. Based on statistics from China Customs, imports of logs dropped for the first time, while sawnwood imports continued to rise. A total of 29.57 million m³ of logs valued at USD5.182 billion were imported in 2008, down 20% by volume and 3% by value from 2007. These results, which have never been seen in the last ten years, largely resulted from low demand for international furniture and plywood. Another reason causing the reduction of imports was Russia’s increased export tariff, which led to a sharp drop in China’s imports of Russian logs. On the other hand, China’s imports of sawnwood continued to increase. A total of 7 million m³ of sawnwood valued at USD2 billion was imported in 2008, up 9.6% by volume and 15% by volume, respectively, from 2007. This was mainly caused by rising prices over the period. With prices of logs increasing, some manufacturers used sawnwood as materials instead of logs. In a February 11, 2010 update on FORDAQ.com, preliminary statistics in the report “2009 National Forestry Economy Performance” from China’s State Forestry Administration indicate that China’s forestry industry output in 2009 amounted to RMB1.58 trillion, up around 10% from 2008, but the pace of growth was slower than in 2008.The volumetric output of timber nationally in 2009 has been estimated at 69 million cubic meters, down 14% from the 81 million cubic meter output in 2008. The forestry industry products are mainly composed of the felling and transport of timber and bamboo and the collection of forest products. It appears that the continuous demand for high quality wood products is increasing the demand for logs in China. Further, we believe the rising standard of living in China will provide a higher demand for quality wood products for local consumption. 11 Competition Log Sales There are no strong competitors to the Company in the Heilongjiang Province. The Company believes that any logging operation that might compete with Harbin SenRun produces products that are lesser in quality than the Company’s products. Moreover, most of these competitors produce products that are considered lower grade than the Company’s products. The Company’s logs include alley woods (20%), the highly demanded charcoal wood material used for construction materials (35%), and thick woods (45%). Cellulose Fibers (Pulp) and Paper Although the Company does not sell cellulose fibers or paper at this point in time, the Company has identified competitors. The first one is Da Xing An Ling Sen Gong (Lin Ye) Ji Tuan Company Ltd., a company which is directly owned by the State Forestry Administration. This company manufactures and produces all forest products and some natural products, and is the manufacturing arm of the Central government. It has sales and distribution networks set up all over China. Its products cover the high-end as well as the low-end in terms of use and value. Logs, pulp and paper are primary offerings of the company. A second competitor is Heilongjiang Yichun County Guang Ming Furniture Manufacturing Group. The group was organized in 1986 and now employs over 4,000 workers with 17 manufacturing facilities around Heilongjiang Province. Some of their wood products are exported to the overseas market. A third competitor is BeiDaHuang ZhiYe. This company used to be a state owned enterprise which was set up in 1958, but in 2003 it was reorganized as a private company and its subsidiary was listed on the PRC stock market. Their pulp and paper manufacturing section has over 1,200 workers and annual output of over 14,000 tons of pulp and over 18,000 tons of paper. A well known problem for a state owned or quasi-state owned enterprise in China is its inflexibility to react to market driven trends in production, manufacturing, timing of output, pricing and sales support. It is customary for employees of these companies not to embrace the risks associated with market driven changes and the globalization of the world market. In short, we believe they are not competitive with many smaller, more agile privately held companies. Competitive Advantages and Strategy Log sales The Company believes that its product formulations, price points, lower costs, relationships, infrastructure, proven quality control standards, and reputation represent substantial competitive advantages. The Company is currently able to maintain a substantially lower cost structure than competitors based in the Heilongjiang Province. Furthermore, the Company believes its competitive advantage in China is protected by significant knowledge of government regulations, business practices, and strong relationships. In comparison to Chinese competitors, the Company believes it possesses superior technological expertise, products, marketing knowledge, and global relationships. 12 Growth Strategy The Company’s vision is to be an integrated forestry operation. Management intends to grow the Company’s business by pursuing the following strategies: Ÿ Grow capacity and capabilities in line with market demand increases Ÿ Enhance leading-edge technology through continuous innovation, research and study Ÿ Continue to improve operational efficiencies and use of nearly all resource by-products Ÿ Further expand into higher value-added segments of the forestry industry Ÿ Build a strong market reputation to foster and capture future growth in China Existing Facilities in Heilongjiang Province The Company uses tractors for collection of its logs, and trucks for delivery to customers. In the past, the Company rented trucks from the Forestry Bureau. In the future, the Company may purchase two tractors and three trucks. In addition, it may acquire ten more felling saws and other small sized equipment. Sales and Marketing Log sales To date, the Company has developed relationships with current and future potential customers primarily through its small but effective sales force. The Company will continue to build on its success by expanding its sales force in China as may be appropriate. The Company’s sales strategy is designed to capitalize on its reputation, current industry trends and new market segments that have shown the most promise. Intellectual Property None. 13 Customers Log sales For the twelve month period from January 1, 2009 through December 31, 2009, the Company achieved revenues of $0, so the Company did not have any customers in 2009. Regulation According to “The State of the World’s Forests 2009” issued by the Food and Agriculture Organization of the United Nations, forest land in Asia and Pacific area occupies 18.6% of the world total forest land. The area has 136 million hectares of manmade forest, occupying half of the global manmade forest. One third of manmade forest in Asia and Pacific area locate in China and India for environmental protection. The Company is subject to environmental regulation by both the PRC central government and by local government agencies. Since its inception, the Company has been in compliance with applicable regulations in all material respects. The main statutes which govern matters related to forestry in China are set forth below: 1. The Forest Law of the People’s Republic of China (the “Forest Law”) is the most important piece of legislation that regulates the forestry administrative management agencies at different levels and forest owners, managers and utilizers’ legal rights and responsibilities on ownership, management, protection, tree planting and forest felling. 2. The Provisional Regulations on Forest Management provide for the major tasks of responsible forestry agencies and local forest land management and supervision agencies are implementing and executing relevant national and local laws, regulations and policies concerning forest land management. 3. The Regulations on the Protection of Terrestrial Wildlife was enacted to provide better provisions for the protection of wild life. Employees Harbin SenRun has eight full time employees, mainly in sales, administration and supporting services. It recruits temporary part-time workers to carry out felling, cutting and forestry plantation and protection. Harbin SenRun believes it is in compliance with local prevailing wage, contractor licensing and insurance regulations, and has good relations with its employees. Item 2.Properties Harbin SenRun’s headquarters are currently located on leased office space at Room 517, No. 18 Building, Nangangjizhoing District, Hi-Tech Development Zone, Harbin, Heilongjiang Province, People’s Republic of China. In China, the ownership of land belongs to the PRC government, and private entities and individuals can acquire land use rights for a certain period of time. The land use right can be transferred according to the relevant law. According to the Forest Law, the woodland use right is transferable. 14 Harbin SenRun has the following 4 major Forestry Centers: 1.Ping Yang He Forestry Center The forest land locates near Small Xing An Mountains, Jia Yin Country, Heilongjiang Province.The site area of the forest was approximately 191 hectares as recorded under the Forest Right Certificate. We hold the forest land use right, woodland ownership right and woodland use right for a period of up to February 9, 2074 (approximately 65 years left). There is a timber stand forest in which the trees are mainly for timber production. The major tree species are for timber product usage. 2.Jin Lien Forestry Center The forest land locates near Harbin Wu Chang District of Heilongjiang Province. The site are of the forest was approximately 571 hectares as recorded in the Forest right Certificate. We hold the forest land use right, woodland ownership right and woodland use right for a period of up to September 8, 2056 (approximately 47 years left). This is a timber stand forest in which the trees are mainly for timber production. The major tree species were for timber product usage. 3.Wei Xing Forestry Center The forest land locates near Harbin Wu Chang District of Heilongjiang Province. The site area of the forest was approximately 55 hectares as recorded under the Forest Right Certificate. We hold the forest land use right, woodland ownership right and woodland use right for a period up to August 30, 2056 (approximately 47 years left). This is a timber stand forest in which the trees are mainly for timber production. The major free species were Aspens, for timber product usage. 4.Mao Lin Forestry Center The forest land locates near Harbin Wu Chan District of Heilongjiang Province. The site area of the forest was approximately 244 hectares as recorded under the Forest Right Certificate. We hold the forest land use right, woodland ownership right and woodland use right for a period up to December 1, 2056 (approximately 47 years left). This is a timber stand forest with the trees are used mainly for timber production.The major tree species are for timber product usage. Item 3.Legal Proceedings We know of no material, active or pending legal proceedings against us, our subsidiaries or our property, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholders are an adverse party or have a material interest adverse to us. Item 4.Removed and Reserved None. 15 PART II Item 5. Market for Company’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on a limited basis on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “CHFY”. The quotation of our common stock on the OTCBB does not assure that a meaningful, consistent and liquid trading market currently exists.We cannot predict whether a more active market for our common stock will develop in the future.In the absence of an active trading market: (1) Investors may have difficulty buying and selling or obtaining market quotations; (2) Market visibility for our common stock may be limited; and (3) A lack of visibility of our common stock may have a depressive effect on the market price for our common stock. The following table sets forth the range of high and low prices of our common stock as quoted on the OTCBB during the periods indicated. The prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $
